Citation Nr: 0415183	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for a low back disorder.




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1981.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the RO in 
Baltimore, Maryland, which denied service connection for a 
low back disorder.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a low back disorder, and the VA has made reasonable 
efforts to develop such evidence.

2.  During service, the veteran was treated for back pain, 
which was acute and transitory and resolved without residual 
disability.  

3.  A low back disorder is not a disorder of service origin 
or attributable to any incident therein.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).
In this case, the rating actions of May 1991, June 1997 and 
March 1998, were issued before the enactment of VCAA.  Thus, 
in order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decision of the 
RO which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statement of the Case, 
and correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in November 2002, April 2003 and June 2003, in which 
the veteran was advised of the type of evidence necessary to 
substantiate his claims.  In those letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Factual Background

The veteran served on active duty from September 1974 to 
September 1981.

A review of the veteran's service medical records revealed 
that on enlistment examination performed in February 1974, 
his spine was clinically evaluated as normal.  A reenlistment 
examination dated July 1978, again revealed his spine was 
listed as clinically normal.  An April 1979 treatment note, 
showed the veteran hurt his back while lifting a radio 
receiver.  An X-ray study was negative and the diagnosis 
revealed mechanical low back pain.  A few days later, the 
veteran returned to sick call with complaints of low back 
pain.  The examination revealed only minimal tenderness and 
noted that the low back pain was resolving.  In August 1980, 
the veteran presented at the outpatient clinic with 
complaints of back pain, which he experienced after falling 
in the bathtub.  The diagnosis revealed a soft tissue injury 
of the mid-back.  In November 1980, the veteran complained of 
low back pain for over two months.  He reported a previous 
history of back pain and noted that he reinjured his back 
after falling in his bathtub.  He reported that his back 
locked when he bent over.  The diagnosis revealed recurrent 
low back pain due to a soft tissue injury.  An April 1981 
separation examination, revealed that his spine was 
clinically evaluated as normal.  

An October 1981 examination for enlistment into the USNR 
(United States Naval Reserves), a tri-annual examination in 
December 1982, and a December 1985 annual examination, all 
revealed a clinically normal spine.

A May 1987 statement from J. Ashwal, M.D., indicated that the 
veteran had a diagnosis of lumbosacral strain with spasm.  
The doctor further reported that the veteran was being 
treated by a physical therapist and the treatment would 
continue for a period of four to eight weeks.

A May 1987 letter from C.A. Hamilton, M.S., P.T., addressed 
to Dr. Ashwal, explained the physical therapists method of 
treatment for the veteran's low back disorder.  Of particular 
interest in the letter, was the fact that the veteran 
reported a history of originally injuring his back in August 
1986 while lifting a trashcan. 

A privately obtained magnetic resonance imaging (MRI) of the 
lumbar spine in November 1987, revealed small facet disc 
bulding at L4-5 and L5-S1,

Private outpatient treatment records of Mark Chilton, M.D. 
reflect continuous treatment for a low back disorder.  In a 
private outpatient treatment note dated March 1988, the 
veteran complained of low back pain with some radiation into 
his leg and occasionally down to his ankle.  The diagnosis 
was facet syndrome.  In April 1988, the doctor reported that 
the veteran had a herniated disc and facet syndrome of the 
lumbar spine.  He further noted that the veteran was limited 
in physical activity and he opined that a complete recovery 
was impossible.

A November 1988 annual examination for Naval Reserve 
purposes, revealed a clinically normal spine.  In the 
veteran's November 1988 report of medical history, he 
reported a history of recurrent back pain.  The examiner 
noted no significant medical problems and reported that the 
veteran injured his back while on active duty and 
periodically experienced low back pain.

In November 1988, the veteran was evaluated by M. Raphaelson, 
M.D., a neurologist.  The veteran complained of a history of 
one month's numbness in his left leg and radiating to the 
ankle during activities.  He also complained of numbness in 
the left arm, forearm and fingers.  He gave a history of a 
low back injury, which originated in 1979 after lifting 100 
pounds.  This particular injury incapacitated him for one 
week.  He gave a history of a second back injury in 1980 when 
he slipped in the shower.  The residuals of this injury 
lasted two to three days.  The diagnostic impression was 
cervical herniated nucleus pulposus verses nerve entrapment.    

A March 1991 retention examination, revealed a normal spine.  
In a 1991 report of medical history, the veteran reported a 
history of recurrent back pain.  The examination indicated a 
herniated disc.

An October 1992 private statement from Joseph Ashwal, M.D., 
reported that the veteran had a documented herniated nucleus 
pulposus (HNP) at L4-L5, L5-S1.

A November 1992 VA treatment note, indicated that the veteran 
had low back pain due to recurrent problems with a herniated 
disc.  The pertinent diagnosis was HNP.

A September 1993 statement from Dr. Ashwal reported that the 
veteran used anti-inflammatory and muscle relaxing medication 
to minimize back pain.  He related that in October 1992, the 
veteran reinjured his back and medication no longer 
alleviated the back pain.  He started physical therapy in 
September 1993 and underwent heat therapy, electric 
stimulation, massage and a comprehensive stretching routine 
to alleviate his muscle tightness.   

In a statement from the veteran dated September 2000, he 
indicated that he injured his back while serving in the 
United States Navy at Homestead Air Force Base, Florida, in 
1979.  Specifically, he recalled lifting a radio receiver out 
of an equipment rack and onto a cart, when he heard his back 
crack.  

During a January 2001 VA examination, the veteran complained 
of frequent low back pain, which at times, radiated upwards 
to the midback with spasms and sometimes radiated down his 
left leg.  He reported that he could not exercise and 
prolonged walking, standing or sitting hurt.  An X-ray study 
and computed tomography (CT) scan, revealed mild degenerative 
changes of the lumbosacral spine.  The diagnosis was chronic 
lumbosacral strain, with occasional left leg radiculopathy, 
with degenerative arthritis of the lumbosacral spine and a 
bulging disc.  The examiner opined that it was at least as 
likely as not that the veteran's symptoms were a continuation 
of his past back problem.

In May 2003 the veteran underwent a VA examination of the 
spine.  The veteran essentially reiterated his previous back 
complaints.  The diagnosis was degenerative arthritis of the 
lumbosacral spine with bulging disc and limitation of range 
of motion.  After a thorough review of the veteran's entire 
claims file, the examiner opined that the veteran's claims 
file was silent regarding a back disorder from the time of 
discharge until August 1986.  In 1986, the veteran reported 
an injury at home and a subsequent diagnosis of typical facet 
and herniated disc syndrome was made.  He underwent 
subsequent physiotherapy and other treatments.  The examiner 
opined that the back injury in service was an acute episode 
and resolved within a few days.  Furthermore, the back 
condition was likely to have originated in 1986 and was not 
likely related to an injury in the service.    

Analysis

The veteran contends that he incurred a back disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

Service medical records show that the veteran complained of 
back pain.  In a treatment note dated April 1979 he 
experienced back pain after lifting a radio receiver.  He 
again complained of back pain a few days later.  In August 
1980, the veteran fell in his shower and complained of back 
pain.  On separation examination in April 1981, no complaints 
of back pain were noted.

The first post-service evidence of a back disorder is dated 
in August 1986, at which time the veteran reported injuring 
his back while lifting a trashcan.

During a comprehensive January 2001 VA examination, the 
veteran was diagnosed with chronic lumbosacral strain, with 
occasional left leg radiculopathy, with degenerative 
arthritis of the lumbosacral spine and a bulging disc.  The 
examiner opined that it was at least as likely as not that 
the veteran's symptoms were a continuation of his past back 
problem.  The physician provided no in-depth analysis of the 
disability picture which would support his opinion.

At the most current VA examination in May 2003, the examiner 
opined that the back injury in service was an acute episode 
and resolved within a few days.  There was no further back 
complaints until 1986, about 5 years after service.  
Furthermore, the back condition was likely to have originated 
in 1986 and was not likely related to an injury in the 
service.  

Essentially, the record shows that the veteran was treated on 
several occasions during service for complaints of low back 
pain that apparently resolved with treatment.  No complaints 
or findings of a low back disability were noted at service 
discharge.  The earliest indication in the record of back 
complaints is not dated within the first post-service year.  
The May 2003 VA examiner's opinion stating that the veteran's 
back disorder was likely to have originated in 1986, is 
probative and credible.  The evidence presented does not 
demonstrate continuity of back complaints or symptomatology 
since service or show that the current back disability is 
etiologically linked to the complaints noted in military 
service.    

The veteran has asserted that he incurred a back disorder as 
a result of his active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's back disorder is linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for a back disorder is 
denied.    




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



